Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the 35 USC § 101 rejection are noted but are moot given the amendments to claims 15 and 17-18 which now recite hardware elements that place the claims in a proper statutory category of invention.
Applicant's arguments filed in the instant response with regards to the prior art have been fully considered but they are not persuasive.
	Applicant argues that Kontola fails to teach or suggest making the “determining of an expected occurrence of an interruption to the wireless connection” “based on a historical record of previous interruptions to the wireless connection” by stating that “However, Kontola merely describes that the outage data may include ‘for example, indications of, and/or information about, locations of various network outage regions, as well as their sizes and boundaries.’ In contrast, Applicant’s claim 1 recites ‘a historical record of previous interruptions to the wireless connection.’ Respectfully, information about the locations and other physical attributes of network outage regions is not the same as a record of interruptions to a wireless connection previously experienced by a particular client device. In fact, nowhere does Kontola disclose or suggest that the same client device was involved in any of the previous network outages indicated by the outage data.” 
However, such fails to fully consider the teachings of Kontola. 
As previously explained, Kontola taught that the “determining of an expected occurrence of an interruption to the wireless connection” relies on “outage data” such as “known outage 

Therefore, Kontola does teach such “determining an expected occurrence of an interruption to the wireless connection over which the data is being transmitted to the client device, wherein the determination is based on a historical record of previous interruptions to the wireless connection” as now claimed. The rejections have been updated given the instant amendments, however, the teachings of Kontola do teach the claimed invention as currently amended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100121977 to Kontola et al. (“Kontola”).
Regarding claim 1, Kontola taught a method of compensating for potential interruptions in a wireless connection over which data is transmitted from a host device (“server”) having a transmitting component to a client device, wherein the data is normally compressed as a first compression level (“encoding” “bit rate” “presently being used” during a “normal connection”; consider paragraphs 0029, 0048 and 0055-0056), the method comprising:
determining an expected occurrence of an interruption to the wireless connection over which the data is being transmitted to the client device (the “client device” “entering a known network outage area”), wherein the determination is based on a historical record of previous interruptions to the wireless connection (consider paragraphs 0027-0028 and 0035 regarding the “network outage regions” may be “pre-stored and/or may be dynamically updated through the collection of additional data”); setting a second compression level for compressing the data when the interruption is expected to occur, the second compression level being set at a higher level than the first compression level normally used for the data; compressing the data at the second compression level; and forwarding the data compressed at the second compression level to the transmitting component for transmittal to the client device. (consider paragraph 0048, “geo-
Regarding claim 2, Kontola taught the method of claim 1, wherein determining the expected occurrence of the potential interruption includes determining an expected duration of the interruption and wherein the data is compressed at the second compression level at least until the expected duration of the interruption has ended. (again, consider further paragraph 0049, “client mobile device 105 enters the outage region as predicted. In the outage region, client mobile device 105 will receive either a reduced quality network signal or substantially no network signal at all. Thus, content may stop being received in block 304, or at least may be sent at a reduced bit rate while in the outage region. Eventually client mobile device 105 will exit the outage region, such that the network signal will return back to within normal quality range. At that point, client mobile device 105 may sense this and notify (in block 305b) geo-prediction server 103 that the network signal is normal again, and thus that the outage region has been exited. In response to receiving this notification in block 306a, geo-prediction server 103 may notify streaming server 102 to switch back to sending the content at a normal bit rate (block 306b), such as the bit rate achieved prior to modifying the bit rate…”)
Regarding claim 3, Kontola taught the method of claim 2, wherein determining the expected occurrence of the interruption is further based on analysing the historical record of previous interruptions to the wireless connection to determine a periodicity of the previous interruptions, and using the determined periodicity to calculate when a next interruption may be due. (consider paragraphs 0027-0028 and 0035 regarding the “network outage regions” may be “pre-stored and/or may be dynamically updated through the collection of additional data” 
Regarding claim 4, Kontola taught the method of claim 3, wherein the expected duration of the interruption is calculated based on the determined periodicity. (again, consider paragraphs 0027-0028 and 0035 regarding the “network outage regions” may be “pre-stored and/or may be dynamically updated through the collection of additional data” including “indications of, and/or information about, locations of various network outage regions, as well as their sizes and boundaries” such that “average throughput bit rate of data may be computed within a pre-defined and/or selected time window”) (again, consider further paragraphs 0059-0060 regarding “periods” of “time” regarding such “outages”)
Regarding claim 7, Kontola taught the method of claim 1, wherein the expected occurrence of the interruption is determined by receipt of information from the transmitting component that the interruption is due. (again, consider paragraph 0048, “geo-prediction server 103 may further determine whether client mobile device 105 will soon enter a known network outage area as indicated by the outage data. If so, then geo-prediction server 103 may determine that a bit rate presently being used to transmit the content to client mobile device 105 should be modified (block 303). Geo-prediction server 103 then signals streaming server 102 to modify the bit rate as appropriate, and streaming server 102 will begin sending content at the modified bit rate (block 304), which will be received by client mobile device 105 at block 305a”) 
Regarding claim 8, Kontola taught the method of claim 2, wherein the expected duration of the interruption is determined by receipt of information from the transmitting component of 
Regarding claim 9, Kontola taught the method of claim 1, wherein the expected interruption is determined by receipt of information from the transmitting component that the interruption has commenced. (again, consider paragraph 0048, “geo-prediction server 103 may further determine whether client mobile device 105 will soon enter a known network outage area as indicated by the outage data. If so, then geo-prediction server 103 may determine that a bit rate presently being used to transmit the content to client mobile device 105 should be modified (block 303). Geo-prediction server 103 then signals streaming server 102 to modify the bit rate as appropriate, and streaming server 102 will begin sending content at the modified bit rate (block 304), which will be received by client mobile device 105 at block 305a”)
Regarding claim 10, Kontola taught the method of claim 2, wherein the expected duration of the interruption is determined by receipt of information from the transmitting component that the interruption has ended. (again, consider paragraphs 0027-0028 and 0035 regarding the “network outage regions” may be “pre-stored and/or may be dynamically updated through the collection of additional data” including “indications of, and/or information about, locations of various network outage regions, as well as their sizes and boundaries” such that “average throughput bit rate of data may be computed within a pre-defined and/or selected time window”) 
Regarding claim 11, Kontola taught the method of claim 1, wherein the data comprises display data. (consider paragraph 0025 regarding “media content data” such as a “video” “stream”)
Regarding claim 12, Kontola taught the method of claim 11, wherein the display data is compressed at the second compression level at least until an end of a frame of the display data that is being compressed at the second compression level. (consider paragraphs 0062-0063 regarding “frames” of the data including wherein “A known method in current streaming systems to cope with drastically dropped channel throughput is to transmit intra-coded pictures only. When the network throughput is restored, inter-coded pictures can be transmitted again from the beginning of the next group of pictures (GOP). Generally, any chain of inter-coded pictures can be safely disposed, if no other picture is predicted from them. Consequently, inter-coded pictures at the tail of a GOP can be removed without affecting the decoding of any previous or subsequent picture.”)
Regarding claim 13, Kontola taught the method of claim l, further comprising: 
performing one or more maintenance operations that may cause the interruption; and setting the first compression level for compressing the data when the one or more maintenance operations are completed. (consider paragraphs 0027-0028 and 0035 regarding the “network outage regions” may be “pre-stored and/or may be dynamically updated through the collection of additional data” including “indications of, and/or information about, locations of various network outage regions, as well as their sizes and boundaries” such that “average throughput bit rate of data may be computed within a pre-defined and/or selected time window” wherein “[i]n a small 
Claims 15 and 17 recite a system that contain substantially the same limitations as recited in claims 1 and 13 respectively and are also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Kontola.
Claims 16 and 19 recite a non-transitory computer readable medium that contain substantially the same limitations as recited in claims 1 and 13 respectively and are also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Kontola.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kontola in view of US 20030198184 to Huang et al. (“Huang”).
Regarding claim 5, Kontola taught the method of claim 1.
Kontola may be interpreted as not expressly teaching wherein determining the expected occurrence of the interruption includes determining that a buffer used for storing the data prior to transmittal is full and that the interruption has commenced.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Kontola to include the taught features of Huang such that the modification includes every element as claimed. Given Kontola’s disclosure of expecting potential interruptions, Huang specifically taught that when a buffer used for storing data prior to transmittal is full, a potential interruption has occurred such that certain mitigation strategies may be employed (paragraphs 0031-0032). Given this specific advantage in Huang, one skilled in the art would have been motivated to modify the teachings of Kontola with the teachings of Huang such that the determination of an expectation of a potential interruption as taught in Kontola may be further enhanced by also determining that a buffer used for storing the data prior to transmittal is full as taught in Huang so that an expected occurrence of an as claimed. Therefore, such a modification of the teachings of Kontola with the teachings of Huang would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Regarding claim 6, the combined teachings of Kontola and Huang taught the method of claim 5.
Kontola may be interpreted as not expressly teaching wherein an end of the interruption is determined when it is determined that the buffer is able to accept data at a rate higher than a predetermined threshold rate, however, Kontola did teach wherein an end of an interruption may be determined when it is determined that a buffer is able to accept data at a rate higher than a predetermined threshold rate (consider paragraph 0049).
Huang did teach these limitations (consider paragraphs 0068-0075 regarding “buffer size thresholds” including a “minimum data rate” the “reduction” of the “data rate set point” such that “the server” is to “restart streaming” indicating the end of the duration of the interruption)
The motivations regarding the obviousness of claim 5 also apply to claim 6, therefore, claim 6 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Kontola and Huang and the same rationale supporting the conclusion of obviousness.
	Claims 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kontola in view of US 20140204902 to Maltsev et al. (“Maltsev”).
Regarding claim 14, Kontola taught the method of according to claim 13.
Kontola may be interpreted as not expressly teaching wherein the one or more maintenance operations comprises any one or more of:
beamforming;

entering a power-reduced mode of operation;
entering a sleep mode of operation.
However, in an analogous art relating to wireless communication, Maltsev taught that beamforming is a known operation used during a maintenance operation as taught in Kontola (“handover”) (consider paragraphs 0002, 0006, 0036, and 0087).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of either reference such that, in combination, each element merely performs the same function as it does separately. Additionally, the Examiner finds that, based on the references’ analogous disclosure regarding wireless communications and “handovers”, further demonstrates that a combination of their features would have been known and obvious. Therefore, such a combination of the teachings of the references would have yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 18 and 20 recite a system and non-transitory computer readable medium that contain substantially the same limitations as recited in claim 14 and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Kontola and Maltsev and the same rationale supporting the conclusion of obviousness.	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Mon.-Fri. 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang, can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/George C Neurauter, Jr./Primary Examiner, Art Unit 2447